United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1894
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Terrence Lamar Hawkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                           Submitted: February 9, 2016
                              Filed: July 26, 2016
                                ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

LOKEN, Circuit Judge.

      Lincoln University (“LU”) police officers detained and searched Terrence
Hawkins in the student cafeteria on two occasions in early 2011. Both times, they
discovered he was carrying a loaded pistol. Hawkins was indicted and convicted of
being a felon in possession of two firearms, violations of 18 U.S.C. § 922(g)(1). He
appeals the district court’s1 denial of his pretrial motion to suppress the firearms
seized during the two searches. We affirm.

                         I. The First Search and Seizure.

       On February 24, 2011, LU Police Chief Bill Nelson and three fellow officers
-- Greg McKinney, Kevin Pigford, and Damon Nunn -- gathered for lunch at LU’s
student cafeteria. They noticed a man seated alone (later identified as Hawkins), who
appeared intoxicated and was not eating. Neither the officers nor students they asked
recognized Hawkins. Chief Nelson and Officer Nunn approached Hawkins and asked
for identification. He was unkempt, his eyes were bloodshot, and he smelled of
alcohol. As Hawkins retrieved his identification, Chief Nelson saw a large amount
of cash in Hawkins’s wallet. While Officer Nunn requested a records check from
dispatch, Chief Nelson asked Hawkins if he was an LU student. Hawkins replied, in
slurred speech, that he had “been a student off and on.” Minutes later, Officer Nunn
reported that Hawkins was not a student, had a criminal history, and was known to
be armed. Meanwhile, Officer McKinney telephoned Probation and Parole and
learned that Hawkins had a prior felony conviction.

        At this point, Hawkins stood up but complied when Chief Nelson and Officer
Pigford instructed him to be seated. When Hawkins stood, Officers Nunn and Pigford
noticed a bulge in his left pants pocket and told Chief Nelson they were concerned
the bulge was a weapon. The Chief asked Hawkins what was in his pocket. Hawkins
said it was money. The Chief replied that he had seen Hawkins’s money in his wallet.
Hawkins then said the bulge was “nothing.” Officer Nunn asked if he could retrieve
the item from the pocket. Hawkins refused. Chief Nelson then told Hawkins they


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri, adopting the Report and Recommendation of the Honorable Matt
J. Whitworth, United States Magistrate Judge for the Western District of Missouri.

                                        -2-
were going to search his pocket for the safety of the officers and those in the
cafeteria. As Officer Nunn motioned or reached “to check the pocket,” Hawkins
bolted. The officers tackled and restrained him. In the process, Officer McKinney
felt a hard object from outside Hawkins’s left pants pocket, reached into the pocket,
and pulled out a loaded handgun and marijuana.

       Hawkins moved to suppress this evidence, arguing the officers did not have
reasonable suspicion to detain him after they discovered he was not a student, and
they illegally searched his pocket. The district court denied the motion, ruling that:
(i) Hawkins’s interaction with the officers was consensual up to the point the officers
ordered him to be seated; (ii) at that point, the encounter became an investigative stop
under Terry v. Ohio, 392 U.S. 1 (1968); (iii) the officers had reasonable suspicion to
detain Hawkins when he attempted to flee; and (iv) at this point, the officers had
acquired reasonable suspicion to believe Hawkins “was armed and dangerous” to
justify a weapons search under Terry.

       On appeal, Hawkins challenges none of these rulings, conceding that the Terry
stop was permissible. He contends, however, that the stop became a de facto arrest
when the officers “threatened” and “attempted” an unconstitutional search -- namely,
“reaching into his pocket” before conducting a pat-down search to determine if he
was in fact armed and dangerous. He argues that this alleged arrest was not supported
by probable cause; thus, “any evidence seized following that point must be excluded
as fruit of the unconstitutional arrest.” We review de novo whether the detention
amounted to an arrest, but review findings “as to what the parties said or did” for
clear error. United States v. Bloomfield, 40 F.3d 910, 916, 918 (8th Cir. 1994) (en
banc), cert. denied, 514 U.S. 1113 (1995).

       Hawkins’s argument assumes that the officers intended to forego a pat-down
search when Officer Nunn reached toward Hawkins’s pocket. But the record is not
so clear. Officer Nunn’s hand never reached Hawkins’s pocket, so what would have

                                          -3-
happened had Hawkins not fled is hypothetical. Consistent with Chief Nelson’s
testimony, the district court simply found that “the Chief told [Hawkins] that they
were going to search his pockets.” Hawkins’s argument also rests on the erroneous
legal premise that a pat down is the only permissible way to conduct a Terry frisk.
A Terry search must be “reasonable” under the circumstances, see Terry, 392 U.S. at
29; “officers may take any measures that are reasonably necessary to protect their
personal safety and to maintain the status quo during the course of the stop.” United
States v. Newell, 596 F.3d 876, 879 (8th Cir.) (quotation omitted), cert. denied, 562
U.S. 864 (2010). Though a pat-down is often the least intrusive way to search for a
hidden firearm, concern for officer safety may justify lifting clothing or even reaching
directly for a weapon in a waistband. See, e.g., Adams v. Williams, 407 U.S. 143,
144-48 (1972); United States v. Baker, 78 F.3d 135, 137-38 (4th Cir. 1996); United
States v. Hill, 545 F.2d 1191, 1193 (9th Cir. 1976) (per curiam).

       Thus, the question is whether the officers’ threat to perform a protective search,
when they had reasonable suspicion that Hawkins was armed and dangerous, coupled
with a reach, transformed the lawful Terry stop into a full-blown arrest. A “Terry
stop may become an arrest, requiring probable cause, if the stop lasts for an
unreasonably long time or if officers use unreasonable force.” Newell, 596 F.3d at
879 (quotation omitted). Here, the district court found that the detention was “fairly
brief” and lasted “only for the period of time necessary to resolve [Hawkins’s]
suspicious behavior.” Hawkins was not touched until he attempted to flee this lawful
detention. None of the usual indicators of a de facto arrest are present -- Hawkins
was not handcuffed, isolated, moved to a cop car, or humiliated in any way. See
Bloomfield, 40 F.3d at 917.

      Hawkins cites no case -- and we have found none -- ruling that a threat to
search and a reach transformed a Terry stop into an arrest. The three cases he relies
on all involved actual searches of the defendant, and none involved reasonable
suspicion that the suspect was armed. See Sibron v. New York, 392 U.S. 40, 62-63

                                          -4-
(1968); United States v. Aquino, 674 F.3d 918, 926-27 (8th Cir. 2012); United States
v. Casado, 303 F.3d 440 (2d Cir. 2002). In these circumstances, we decline to adopt
Hawkins’s proposed rule that a threat to perform a search constitutes a de facto arrest.
We affirm the denial of his motion to suppress evidence seized in the first search.

                        II. The Second Search and Seizure.

       After Hawkins was arrested on February 24, Officer McKinney orally warned
him that he could not trespass on LU grounds in the future. One month later, on
March 24, LU police officers, including Officers Nunn, McKinney, and Pigford,
responded to a report that Hawkins was again in the LU student cafeteria. Finding
Hawkins in the same seat he occupied a month earlier, the officers arrested Hawkins
for violating Missouri trespass law, Mo. Rev. Stat. § 569.140. A search incident to
the arrest uncovered a loaded handgun, the firearm charged in the second count of
conviction. Hawkins argues the firearm should be suppressed because he had no
valid prior notice that his mere presence on the LU campus would constitute criminal
trespass.

      The Missouri trespass statute provides:


      1. A person commits the crime of trespass in the first degree if he
      knowingly enters unlawfully or knowingly remains unlawfully in a
      building or inhabitable structure or upon real property.

      2. A person does not commit the crime of trespass in the first degree by
      entering or remaining upon real property unless the real property is
      fenced or otherwise enclosed . . . or as to which notice against trespass
      is given by:

             (1) Actual communication to the actor . . .



                                          -5-
§ 569.140(1)-(2) (emphasis added). It is undisputed that Hawkins received an oral
no-trespass notice on February 24. Accordingly, the district court ruled that the
officers had probable cause to arrest Hawkins on March 24 for violating § 569.140,
and that the search incident to his arrest was valid. We review the district court’s
factual findings for clear error and its determination of probable cause de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996).

       Consistent with the plain language of the statute, the Missouri Court of
Appeals held in State v. McCarthy, 715 S.W.2d 337, 337-38 (Mo. App. 1986), that
an oral warning not to trespass on Washington University’s campus was sufficient
evidence to sustain a § 569.140 conviction. But a published LU policy provided that
an oral no-trespass order expires after five days. Therefore, Hawkins argues, as he
did in the district court, the search incident to his arrest was invalid because “Mr.
Hawkins could not violate a no trespass order that, per written university policy,
ceased to be effective five days after it was issued.”

      This contention ignores the fact that the issue is whether the police officers had
probable cause to arrest Hawkins for violating § 569.140, not whether he would have
been convicted for violating the statute. Cf. Heien v. North Carolina, 135 S. Ct. 530,
536 (2014); Michigan v. DiFillippo, 443 U.S. 31, 37-38 (1979). When asked at the
suppression hearing about the policy (which neither counsel made part of the record
on appeal), Chief Nelson testified that he had been previously advised by the local
county prosecutor that an oral no-trespass order “is sufficient. It’s as good as a
written no trespass order. And so that’s the policy that we current[ly] follow.”
Officer McKinney, one of the arresting officers, confirmed that testimony.

       The criminal trespass statute required “[a]ctual communication” to Hawkins.
The arresting officers knew that Hawkins had prior actual oral notice that he could
not lawfully enter or remain on the LU campus. The local prosecutor had advised the
LU police that oral notice is “as good as a written no trespass order” in enforcing the

                                          -6-
trespass statute on campus. When confronted, Hawkins, a non-student, did not object
that the LU five-day policy precluded his arrest. In these circumstances, we conclude
the district court did not err when it ruled that the officers had probable cause to arrest
Hawkins and to conduct a search incident to arrest that uncovered the firearm, and
therefore that Hawkins’s motion to suppress should be denied.

       The judgment of the district court is affirmed.
                      ______________________________




                                           -7-